

113 S1709 IS: American Manufacturing Competitiveness Act of 2013
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1709IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Kirk (for himself, Mr. Coons, Mr. Brown, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Committee on Technology of the National Science and Technology Council to develop and update a national manufacturing competitiveness strategic plan, and for other purposes.1.Short titleThis Act may be cited as the American Manufacturing Competitiveness Act of 2013.2.National Manufacturing Competitiveness Strategic PlanSection 102 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622) is amended—(1)in subsection (b), by striking paragraph (7) and inserting the following:(7)develop and update a national manufacturing competitiveness strategic plan in accordance with subsection (c).; and(2)by striking subsection (c) and inserting the following:(c)National Manufacturing Competitiveness Strategic Plan(1)In generalNot later than 1 year after the date of the enactment of the American Manufacturing Competitiveness Act of 2013, the President shall submit to Congress, and publish on an Internet website that is accessible to the public, the strategic plan developed under paragraph (2).(2)DevelopmentThe Committee shall develop (and update as required under paragraph (8)), in coordination with the National Economic Council, a strategic plan to improve Government coordination and provide long-term guidance for Federal programs and activities in support of United States manufacturing competitiveness, including advanced manufacturing research and development.(3)Committee chairpersonIn developing and updating the strategic plan, the Secretary of Commerce, or a designee of the Secretary, shall serve as the chairperson of the Committee.(4)GoalsThe goals of such strategic plan shall be to—(A)promote growth, job creation, sustainability, and competitiveness in the United States manufacturing sector;(B)support the development of a skilled manufacturing workforce;(C)enable innovation and investment in domestic manufacturing; and(D)support national security.(5)ContentsSuch strategic plan shall—(A)specify and prioritize near-term and long-term objectives to meet the goals of the plan, including research and development objectives, the anticipated timeframe for achieving the objectives, and the metrics for use in assessing progress toward the objectives;(B)describe the progress made in achieving the objectives from prior strategic plans, including a discussion of why specific objectives were not met;(C)specify the role, including the programs and activities, of each relevant Federal agency in meeting the objectives of the strategic plan;(D)describe how the Federal agencies and federally funded research and development centers supporting advanced manufacturing research and development will foster the transfer of research and development results into new manufacturing technologies and United States based manufacturing of new products and processes for the benefit of society to ensure national, energy, and economic security;(E)describe how such Federal agencies and centers will strengthen all levels of manufacturing education and training programs to ensure an adequate, well-trained workforce;(F)describe how such Federal agencies and centers will assist small- and medium-sized manufacturers in developing and implementing new products and processes;(G)take into consideration and include a discussion of the analysis conducted under paragraph (6); and(H)solicit public input (which may be accomplished through the establishment of an advisory panel under paragraph (7)), including the views of a wide range of stakeholders, and consider relevant recommendations of Federal advisory committees.(6)Preliminary analysis(A)In generalAs part of developing such strategic plan, the Committee, in collaboration with Federal departments and agencies whose missions contribute to or are affected by manufacturing, shall conduct an analysis of factors that impact the competitiveness and growth of the United States manufacturing sector, including—(i)research, development, innovation, transfer of technologies to the marketplace, and commercialization activities in the United States;(ii)the adequacy of the industrial base for maintaining national security;(iii)the state and capabilities of the domestic manufacturing workforce;(iv)export opportunities and domestic trade enforcement policies;(v)financing, investment, and taxation policies and practices;(vi)the state of emerging technologies and markets; and(vii)efforts and policies related to manufacturing promotion undertaken by competing nations.(B)Reliance on existing informationTo the extent practicable, in completing the analysis under subparagraph (A), the Committee shall use existing information and the results of previous studies and reports.(7)Advisory panel(A)EstablishmentThe chairperson of the Committee may appoint an advisory panel of private sector and nonprofit leaders to provide input, perspective, and recommendations to assist in the development of the strategic plan under this subsection.(B)MembershipThe panel shall have no more than 15 members, and shall include representatives of manufacturing businesses, labor representatives of the manufacturing workforce, academia, and groups representing interests affected by manufacturing activities.(C)Application of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.), other than section 14 of such Act, shall apply to the Advisory Panel.(8)UpdatesNot later than May 1, 2018, and not less frequently than once every 4 years thereafter, the President shall submit to Congress, and publish on an Internet website that is accessible to the public, an update of the strategic plan transmitted under paragraph (1). Such updates shall be developed in accordance with the procedures set forth under this subsection.(9)Requirement to consider strategy in the budgetIn preparing the budget for a fiscal year under section 1105(a) of title 31, United States Code, the President shall include information regarding the consistency of the budget with the goals and recommendations included in the strategic plan developed under this subsection applying to that fiscal year..